IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

R.B., FATHER OF W.B., A CHILD,
           Appellant,

v.                                                      Case No. 5D16-2492

DEPARTMENT OF CHILDREN
AND FAMILIES,
           Appellee.
                                          /

Opinion filed November 15, 2016

Appeal from the Circuit Court for
Hernando County,
Donald E. Scaglione, Judge.

Elliot Ambrose, Brooksville, for Appellant.

Kelley Schaeffer, of Guardian Ad Litem
Program, Sanford, and Stephanie C.
Zimmerman, of Children's Legal Services,
Bradenton, for Appellee.


                             ON CONFESSION OF ERROR

PER CURIAM.

       Based on appellees' confessions of error, we reverse the final order terminating

the appellant's parental rights and remand this case to the trial court for further

proceedings consistent with the best interest of the child. See S.M. v. Fla. Dep’t of

Children & Families, No. SC15-2127 (Fla. Sept. 1, 2016).

       REVERSED and REMANDED.

PALMER, BERGER and WALLIS, JJ., concur.